El Juez Asociado Señor Kolthoff Caraballo
emitió la opinión del Tribunal.
*18En el presente caso nos corresponde resolver si, a raíz de nuestra determinación en S.L.G. Francis-Acevedo v. SIMED, 176 DPR 372 (2009), una institución que financió una póliza de seguro mediante un contrato de venta al por menor a plazos, puede solicitar la cancelación de esa pó-liza conforme a sus términos y condiciones, a pesar de que el contrato de financiamiento no sea parte de la póliza. Contestamos que sí.
í — I
El 21 de agosto de 2003, la Sra. Linda S. Miranda Ortiz (recurrida) suscribió un contrato de arrendamiento de ve-hículo con Eurolease. Por medio de ese contrato, la recu-rrida se comprometió a obtener a su costo un seguro contra toda pérdida. El 31 de agosto de 2004, la Cooperativa de Seguros Múltiples de Puerto Rico (Cooperativa) emitió la póliza PAP-1356026 (contrato o póliza de seguro) a favor de la recurrida para asegurar el vehículo arrendado con una cubierta full cover. La póliza tuvo un costo total de $1,115.
Por su parte, la recurrida solicitó un Contrato de venta al por menor a plazos (contrato de financiamiento) para el financiamiento de primas con el Banco Cooperativo de Puerto Rico (Banco). El contrato establece que la recurrida se obligó a pagar un pronto de $404 y seis plazos de $125.61 cada uno, para un total en concepto de primas de $1,115.00 y $42.66 por cargos del financiamiento. Cabe mencionar que este contrato de financiamiento de primas no se hizo formar parte de la póliza que nos ocupa.
Así, el contrato de seguro disponía que sería efectivo en la fecha en que la aseguradora recibiera el pronto de un mínimo de veinte por ciento (20%) de la prima total anual, lo cual ocurrió el 31 de agosto de 2004, con el pronto de $404. Luego de ese momento, y según lo establecido en el contrato de financiamiento, la recurrida estaba obligada a emitir los pagos mensuales a partir del 1 de octubre de *192004 hasta el 1 de marzo de 2005. El vencimiento de los pagos se produciría el día primero de cada mes y quince días después de esto aplicarían cargos por atraso.
La recurrida realizó el primer pago el 15 de octubre de 2004 por $131.89. El referido cheque incluía el pago men-sual de financiamiento para octubre y una penalidad por haberse realizado con atraso. Los siguientes tres plazos —noviembre 2004, diciembre 2004 y enero 2005— fueron pagados con un cheque por $389.39, el cual fue emitido el 12 de enero de 2005 y recibido por el Banco el 19 de enero de 2005. Al igual que el pago anterior, este cheque reflejó la cantidad acordada en el contrato en concepto de mensuali-dad, más una penalidad correspondiente a los atrasos. Con este pago, la cuenta de la recurrida quedo al corriente hasta enero de 2005.
Así las cosas, la recurrida no realizó el pago correspon-diente al 1 de febrero de 2005. Este incumplimiento pro-vocó que el Banco solicitara a la Cooperativa la cancelación de la póliza. Así pues, conforme al contrato de financia-miento, la falta de pago de cualquier término vencido por más de quince días conlleva la renuncia de la recurrida a la cubierta de la póliza y otorga al Banco el poder de cancelar la póliza y declararla vencida.(1) De esta forma, el 22 de febrero de 2005, la Cooperativa notificó a la recurrida que su póliza sería cancelada el 5 de marzo de 2005 si el Banco no recibía el pago adeudado en los diez días subsiguientes a la notificación. No se recibió tal pago, por lo que se pro-cedió a cancelar la póliza.
Posteriormente, el 6 de junio de 2005, la recurrida su-frió un accidente en el vehículo arrendado. La Cooperativa denegó cubierta por ese accidente, alegando que la póliza había sido cancelada el 5 de marzo de 2005, más de tres meses antes del accidente.
Por su parte, Eurolease demandó a la recurrida, recla-mando $28,106.31 por la pérdida del vehículo. La recurrida *20contestó la demanda y, además, presentó una contra ter-cero en la que incluyó a la Cooperativa para que respon-diera como aseguradora del vehículo por la cantidad que le reclamaba Eurolease. Oportunamente la Cooperativa con-testó la demanda. En esencia, rechazó responsabilidad al-guna por los daños reclamados y adujo que la póliza no estaba vigente a la fecha del accidente porque fue cance-lada previamente por falta de pago.
Concluido el descubrimiento de prueba, tanto la Coope-rativa como la recurrida presentaron mociones de senten-cia sumaria. El foro de instancia ponderó las mociones pre-sentadas por ambas partes y dictó sentencia a favor de la recurrida el 5 de octubre de 2010.
Inconforme con el dictamen, el 5 de noviembre de 2010, la Cooperativa acudió ante el foro apelativo intermedio. En síntesis, alegó que el foro de instancia erró al resolver su-mariamente el caso cuando existían controversias de hecho y al interpretar incorrectamente el derecho. El 2 de febrero de 2011, la recurrida presentó su alegato en oposición. El Tribunal de Apelaciones dictó sentencia el 25 de junio de 2013, en la cual confirmó el dictamen del foro de instancia. En esencia, el tribunal apelativo intermedio entendió que la aseguradora estaba impedida de cancelar la póliza, pues si el contrato de financiamiento no se hace parte de la pó-liza, la falta de pago a una entidad que otorga el financia-miento de una póliza no puede ser equiparado a la falta de pago a la aseguradora como fundamento para la cancela-ción según establecido en la póliza.
El 17 de julio de 2013, la Cooperativa presentó una mo-ción de reconsideración, en la que adujo que el Tribunal de Apelaciones no había analizado la totalidad de los errores presentados. Además, alegó que el tribunal erró al aplicar —sin mayores consideraciones— la doctrina establecida en S.L.G. Francis-Acevedo v. SIMED, supra, pues —a su en-tender— los hechos del referido caso eran muy diferentes a los hechos del caso de autos. El 6 de septiembre de 2013, la *21recurrida presentó un escrito en oposición a la moción de reconsideración. Sin embargo, previo a esto, el 29 de agosto de 2013, el Tribunal de Apelaciones había denegado la mo-ción de reconsideración, aunque se notificó posteriormente el 10 de septiembre de 2013.
Aún inconforme, el 10 de octubre de 2013, la Coopera-tiva acude ante esta Curia mediante un recurso de certiorari. En su escrito, plantea la siguiente serie de seña-lamientos de error.
1) Erró el Honorable Tribunal de Apelaciones en su análisis e interpretación del caso [S.L.G. Francis-Acevedo v. SIMED, supra], y al confirmar la determinación del Tribunal de Pri-mera Instancia que declaró con lugar la Moción de Sentencia Sumaria presentada por la parte recurrida y declaró no ha lugar la solicitud de Sentencia Sumaria radicada por la peticionaria.
2) Erró el Honorable Tribunal de Apelaciones cuando dirimió la presente controversia, incurriendo en evidente contradicción con Riego Moreno v. Quiñones, et als., KLAN201200041, un caso anterior del mismo foro.
3) Incidió en error el Honorable Tribunal de Apelaciones, cuando equiparó la Póliza de Seguro Comercial de Impericia Médica o “claims made” considerada en [S.L.G. Francis-Acevedo v. SIMED, supra], con la póliza de automóvil personal, objeto de análisis en el presente caso.
4) Erró el Honorable Tribunal de Apelaciones al concluir que la cancelación efectuada por la aseguradora en [S.L.G. Francis-Acevedo v. SIMED, supra], es igual a la solicitada por el Banco Cooperativo, en la presente situación de hechos.
5) Incidió en error de derecho el Honorable Tribunal de Apela-ciones, al no reconocer el derecho de cancelación que tiene el Banco Cooperativo, asegurado subrogado por medio del Con-trato de Venta al Por Menor.
6) Incurrió en error de derecho el Honorable Tribunal de Ape-laciones, cuando confirmó al Tribunal de Primera Instancia en su adjudicación de las Sentencias Sumarias presentadas por la parte peticionaria y la parte recurrida, sin que aplicara la doctrina establecida en Reyes Ayala v. Torres Amaral et al., 130 DPR 743 (1992).
7) En la alternativa, incidió en error de derecho el Honorable Tribunal de Apelaciones al confirmar al Tribunal de Primera Instancia cuando declaró ha lugar la Moción de Sentencia Su-maria presentada por la parte demandada existiendo contro-*22versia genuina sustancial sobre hechos materiales. Certiorari civil, págs. 6-7.
El 28 de febrero de 2014 expedimos el recurso de certio-rari y el 24 de abril de 2014 concedimos a la parte recurrida un término para presentar su alegato. Luego de varios inci-dentes procesales, con el beneficio de la comparecencia de ambas partes, procedemos a resolver la controversia.
1 — I HH
A pesar de que la Cooperativa ha reclamado la comisión de siete errores por parte del Tribunal de Apelaciones, la médula de su reclamación se circunscribe a que el Tribunal de Apelaciones hizo una interpretación errónea de nuestra jurisprudencia en S.L.G. Francis-Acevedo v. SIMED, supra. A estos fines, y por entender que es la controversia que requiere nuestra intervención, procedemos a discutir el derecho aplicable de manera limitada a si una institución que financió una póliza de seguro mediante un contrato de venta al por menor a plazos, puede solicitar la cancelación de la póliza, a pesar de que el contrato de financiamiento no se haya hecho formar parte de la póliza. De antemano, respondemos en la afirmativa y, a su vez, aclaramos nuestra pasada jurisprudencia al respecto.
El Art. 1.020 del Código de Seguros de Puerto Rico (Código de Seguros), 26 LPRA see. 102, define el contrato de seguro como aquel por “el cual una persona se obliga a indemnizar a otra o a pagarle o a proveerle un beneficio específico o determinable al producirse un suceso incierto previsto en el mismo”. En lo pertinente, el Art. 11.270 del Código de Seguros, 26 LPRA see. 1127, regula las formas de terminar un contrato de seguro. El propio artículo establece que:
(1) El asegurador no podrá cancelar un contrato de seguros *23después de haber estado en vigor por un período de sesenta (60) días o más, excepto por la falta de pago de prima y por aquellos fundamentos que se especifican en la póliza. Dispo-niéndose, que el asegurado podrá solicitar la cancelación del contrato de seguros de acuerdo con los términos especificados en la póliza.
A petición del asegurado el asegurador deberá especificar a aquél los fundamentos para la cancelación. El Comisionado mediante reglamentación determinará los seguros a los cuales aplicará este inciso y el procedimiento a seguir para la cance-lación de dichos seguros.
(2) En adición a este derecho y el procedimiento para la cancelación de un contrato de seguro, bien sea por el asegura-dor o por el asegurado, según se exprese en la póliza, el Comi-sionado podrá ordenar la inmediata cancelación de cualquiera póliza obtenida o efectuada en violación de este título, excepto cuando la póliza no fuere por sus términos cancelable por el asegurador y el asegurado no hubiere participado a sabiendas en dicha violación.
Como regla general, en el campo de los seguros las partes no tienen derecho a rescindir o cancelar el contrato, excepto que se le permita por un estatuto o que las partes así lo han estipulado o consentido expresamente en el contrato, o si una de las partes ha incumplido con el contrato.(2)
En lo pertinente, el contrato de seguro en el caso de autos establece entre sus cláusulas y condiciones lo siguiente:

TERMINACIÓN

1. Cancelación
Esta póliza puede cancelarse, durante el periodo de vigencia de la misma, de la manera siguiente:
a. El asegurado nombrado en las Declaraciones podrá can-celarla del modo siguiente:
(1)[•••]
(2) dándonos una notificación escrita por adelantado de la fecha en la que entrará en vigor la cancelación.(3)
En cuanto al efecto de la cancelación, hemos establecido que termina los derechos y las obligaciones de las *24partes a partir del momento en que es efectiva.(4) Una vez cancelada la póliza, el asegurado no es responsable del pago de primas posteriores a la cancelación y el asegurador queda libre de toda responsabilidad por hechos que surjan después de ser efectiva la cancelación(5) Cuando la cance-lación es a petición de la compañía aseguradora, para ser válida es requisito previo la devolución de las primas co-rrespondientes al período que a partir de la cancelación restarían hasta la fecha de expiración de la póliza(6)
En Reyes Ayala v. Torres Amaral et al., 130 DPR 743 (1992), este Tribunal tuvo la oportunidad de atender la controversia en cuanto a si una institución financiera que accede a la solicitud de financiamiento de una póliza de seguro puede solicitar su cancelación ante el impago por parte del asegurado. En aquel entonces esta Curia estableció que esa determinación dependerá de los términos y condiciones que las partes han acordado en el contrato de financiamiento.
El mencionado caso es bastante similar al que hoy nos ocupa. En aquella ocasión, la asegurada había incumplido con el pago establecido en el contrato de financiamiento de la póliza. Esto motivó que la institución financiera solici-tara a la aseguradora que cancelara la póliza de seguro y, a su vez, advirtió a la asegurada que debía realizar los pagos adeudados para que la póliza fuera reinstalada. La asegu-rada realizó varios pagos posteriores, pero sin poner al día lo adeudado, por lo que la póliza no fue reinstalada. Poco tiempo después, la asegurada sufrió un accidente de auto-móvil y la aseguradora denegó la cubierta de seguro por haber sido previamente cancelada a solicitud de la institu-ción financiera.
*25Durante el pleito, la parte afectada en el accidente re-clamó a la compañía aseguradora, alegando que la cance-lación de la póliza de la otra parte había sido inoficiosa, pues al momento del accidente la compañía aseguradora no había devuelto las primas no devengadas. Este Tribunal atendió el asunto y determinó que cuando un asegurado cede —por medio del contrato de financiamiento— el dere-cho a cancelar la póliza de seguro a la institución finan-ciera, esa cancelación se hace como si hubiera sido hecha por el propio asegurado. Por ello, esta es efectiva inmedia-tamente se hace la solicitud, sin que sea un requisito pre-vio la devolución de las primas no devengadas. Así, al mo-mento de determinar si una institución financiera puede solicitar la cancelación de la póliza, lo determinante es el contenido del contrato de financiamiento y si el asegurado ha cedido el derecho de cancelación de la póliza a la insti-tución financiera.
No obstante, este Foro tuvo ante su consideración nue-vamente el asunto sobre la cancelación de pólizas a solici-tud de la institución financiera y sus consecuencias en S.L.G. Francis-Acevedo v. SIMED, supra. En esa ocasión, un profesional de la salud había solicitado una póliza de seguro del tipo claims made para protegerse sobre recla-maciones en su contra por el periodo de tiempo compren-dido de 26 de enero de 2001 a 26 de enero de 2002. Sin embargo, esa póliza contenía ciertas condiciones particulares. Entre ellas, se establecía un periodo de exten-sión automático de sesenta días de cubierta posterior a la vigencia de la póliza para aquellas reclamaciones por ac-ciones u omisiones del galeno, siempre y cuando la razón de cancelación de la póliza no fuera la falta de pago a la aseguradora.
A los fines de poder costear la póliza, el médico solicitó el financiamiento de la póliza con una institución financiera y se obligó a realizar pagos mensuales a esa institución. En *26una ocasión, el galeno incumplió con su pago con la insti-tución financiera. Por ello, la institución solicitó la cance-lación de la póliza a la compañía aseguradora según esta-blecía el contrato de financiamiento. La cancelación de la póliza se hizo efectiva. A pesar de esto, el médico continuó haciendo pagos a la institución financiera y solicitó la reinstalación de la póliza a la compañía aseguradora. No obstante, por no suplir la documentación según le fue re-querida, la compañía aseguradora denegó su solicitud.
Así las cosas, durante el término de sesenta días dis-puesto en la póliza como extensión automática, el galeno notificó una reclamación en su contra y la aseguradora de-negó su cubierta. Esto pues, la compañía alegó que la falta de pago por parte del médico a la institución financiera dejaba sin efecto la extensión automática de la cubierta.
En esa ocasión determinamos que la extensión automática de la póliza estaba condicionada a la falta de pago a la compañía de seguros, no así a la institución financiera. La pretensión de la compañía aseguradora era que el contrato de financiamiento modificó la póliza para equiparar la falta de pago a la institución financiera, a la falta de pago a la compañía de seguros. No obstante, establecimos que para que un contrato de financiamiento pueda modificar una póliza de seguro, este tiene que formar parte de la póliza de seguro.
HH I — I HH
En el caso de autos, la recurrida suscribió un contrato de seguro con la Cooperativa para asegurar un vehículo que le fue arrendado por Eurolease. Para poder sufragar el costo de la póliza de seguro, la recurrida —a su vez— sus-cribió un contrato de venta al por menor a plazos con el Banco. Ese contrato establece en su contenido que la recu-rrida cedió el derecho a que el Banco se subrogase en su *27posición a los fines de cancelar la póliza de seguro y de-clarar la deuda total vencida si incumplía con su obliga-ción de realizar el pago mensual por más de quince días de vencido.
En repetidas ocasiones la recurrida incumplió con el pago mensual, según establecido en el contrato de financiamiento. Así las cosas, en enero de 2005 la recu-rrida puso al día su cuenta con el Banco. Sin embargo, tan pronto como el próximo mes, febrero de 2005, la recurrida incumplió nuevamente con su obligación de realizar el pago. Por ello, el Banco decidió ejercer su derecho de su-brogación conforme al contrato otorgado con la recurrida y solicitó a la Cooperativa la cancelación de la póliza. No obstante, previo a cancelar la póliza se le notificó por es-crito sobre la solicitud del Banco y se le informó que para evitar la cancelación tenía que pagar el balance adeudado. A pesar de lo anterior, la recurrida no realizó el pago, por lo que su póliza quedó cancelada el 5 de marzo de 2005.
El 6 de junio de 2005, la recurrida sufrió un accidente en el vehículo arrendado. Eurolease demandó a la recu-rrida, para reclamar la pérdida del vehículo y esta, a su vez, reclamó a la Cooperativa por ser la aseguradora. Por su parte, la Cooperativa denegó cubierta por ese acci-dente, pues la póliza había sido cancelada previamente.
Distinto a la determinación del foro de instancia, pos-teriormente confirmada por el Tribunal de Apelaciones, la cancelación de la póliza no se realizó como una a inicia-tiva de la compañía aseguradora por falta de pago, sino una a solicitud del asegurado a través de la entidad que ofreció el financiamiento. Esto pues, conforme el contrato de financiamiento, la recurrida le confirió el derecho de subrogación al Banco al momento de contratar el finan-ciamiento, si incumplía con sus obligaciones de pago.
*28Contrario a la situación de hechos de S.L.G. Francis-Acevedo v. SIMED, supra, en el que se pretendía modificar los términos y las condiciones de la póliza a raíz del incum-plimiento de pago a la institución financiera, en nuestro caso no se modificó de forma alguna la póliza de seguro, sino que el Banco asumió la posición de la recurrida y ejer-ció su derecho de cancelación de la póliza. Tal solicitud se hizo bajo los mismos términos y condiciones que la póliza le confería a la recurrida. Es decir, el contrato de financia-miento no tuvo el efecto de modificar la póliza, sino que cedió los derechos del asegurado de la misma manera en que estos fueron establecidos en el contrato de seguro. Por ello, no era necesario que el contrato de financiamiento se hiciera formar parte de la póliza, pues esta no modificaba de forma alguna sus términos y condiciones.
Entiéndase que en S.L.G. Francis-Acevedo v. SIMED, supra, este Tribunal determinó que para que un contrato de financiamiento pueda alterar o modificar los términos y las condiciones de una póliza de seguro, se requiere que el contrato de financiamiento forme parte de la póliza. No habiendo modificación alguna en cuanto a los términos y condiciones, sino un acto de subrogación de parte, no se requiere tal acción.
Por los fundamentos que anteceden, se revoca la Senten-cia emitida por el Tribunal de Apelaciones y se devuelve el presente caso al Tribunal de Primera Instancia para que resuelva conforme con lo aquí expuesto.

Se dictará Sentencia de conformidad.

La Jueza Presidenta Señora Fiol Matta, la Juez Aso-ciada Señora Rodríguez Rodríguez y la Jueza Asociada Oronoz Rodríguez concurrieron con el resultado sin opi-nión escrita.

 Apéndice de la Petición de certiorari civil, pág. 169.


 Casanova v. P.R.-Amer. Ins. Co., 106 DPR 689, 694 (1978).


 Apéndice del certiorari civil, págs. 150.


 Casanova v. P.R.-Amer. Ins. Co., 106 DPR 689, 695 (1978).


6) Coop. Ahorro y Créd. Oriental v. S.L.G., 158 DPR 714, 722 (2003). Véase, además, Casanova v. P.R.-Amer. Ins. Co., supra.


 Casanova v. P.R.-Amer. Ins. Co., supra.